Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. US 2020/0025970 in view of Boegel et al. US 9,707,896.
Buschmann et al. disclose a road paving machine comprising:
A temperature sensor (7), such as an infrared camera (7’) disposed within a housing (6)
	and configured to measure the temperature of road behind the paving machine.
What Buschmann et al. do not disclose is the use of an air flow generator.  However, 
Boegel et al. teach a camera system for use with motorized vehicles the camera system comprising:  
A sensor housing including a lid or cover.  Col. 3, lns. 29-40.
An optical sensor, such as a camera (14) disposed within the housing.
A motor drive fan (7) or an air compressor(40) configured to generate an 
air flow over, around and under the camera to clean the camera lens of snow, 
debris and rain drops. 
An air filter (30) configured to clean the air before entering the sensor housing, the air forced by the fan into the sensor housing (14) exits the sensor housing through a front opening in the sensor housing.  See Fig. 6; Col. 5, lns. 3-Col. 6, ln. 9.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the working machine of Buschmann et al. with an air flow system taught by Boegel et al. in order to prevent dirt water and the like from fouling the camera lens.
	
Claim(s) 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann et al. US 2020/0025970 in view of Boegel et al. US 9,707,896 as applied to claim 6 above, and further in view of Baxter, Jr. US 6,185,988.
Buschmann et al. in view of Boegel et al. disclose a working machine, such as an asphalt paving machine having an optical sensor disposed inside a housing having a lid or cover.  The sensor housing accommodating an air flow system for cleaning the lens of the sensor.  What Buschmann et al. in view of Boegel et al. do not disclose are specific features of the housing and lid.  However Baxter, Jr. teaches sensor housing having a spring loaded hinge (38) that biases a door (36) into a closed position isolating the sensor (34a) from the ambient environment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the working machine of Buschmann et al. in view of Boegel et al. with a spring loaded door, as taught by Baxter, Jr. in order to prevent damage/humidity/debris from entering the sensor housing.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				9/9/2022